Citation Nr: 0928697	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-30 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia and degenerative arthritis of the right knee. 




WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to April 
1985. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2008 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in North Little Rock, Arkansas, (hereinafter 
RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In June 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  


FINDING OF FACT

The Veteran, without good cause, failed to report to a VA 
examination scheduled in January 2009 to assess the severity 
of the service connected right knee disability.  


CONCLUSION OF LAW

The claim for an initial rating in excess of 10 percent for 
chondromalacia and degenerative arthritis of the right knee 
is denied for failure to report to a VA examination scheduled 
for January 2009.  38 C.F.R. § 3.655 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  There are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  In another class of cases, remand of 
claims pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  In this case and under the authority as set forth 
above, because the resolution of the Veteran's claim will be 
based on the application of legal criteria to facts that are 
not in dispute, no additional development of the claim 
pursuant to the VCAA is necessary.  See Manning v. Principi, 
16 Vet. App. 534 (2002).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as 
appropriate.  38 C.F.R. § 3.655(a).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. For purposes of this section, the terms 
examination and reexamination include periods of hospital 
observation when required by VA.  Id.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (emphasis added).

The record reflects that a letter was sent to the Veteran's 
last known address of record in December 2008 informing her 
of a VA Compensation and Pension examination scheduled for 
January 8, 2009.  This examination was scheduled to determine 
the severity of the veteran's service connected right knee 
disorder, but the RO has indicated the veteran failed to 
report for this examination.  The Veteran has not submitted 
any evidence demonstrating "good cause" for her failure to 
attend the examination, and there is no indication in the 
record that the December 2008 letter to the Veteran informing 
her of this examination was returned as undeliverable.  Under 
these circumstances, the claim for an increased rating for 
chondromalacia and degenerative arthritis of the right knee 
must be denied for failure to report to a VA examination.  
38 C.F.R. § 3.655.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia and degenerative arthritis of the right knee 
is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


